KNIGHT, Chief Judge.
The plaintiff seeks to require the defendant to produce for their inspection a written statement made by one Mrs. Theodore Szybalski to the defendant concerning the plaintiff’s alleged accident.
In answer to interrogatories, the defendant stated that this witness, Mrs. Szy-balski, resided at 1630 Park Road, W., Apartment 402, Washington, D. C. The plaintiff, in her moving affidavit herein, asserts she has been unable to locate the said witness although extensive efforts were made by her representatives to do so, commencing on January 16, 1951. Plaintiff is advised that said witness moved from the address given over nine months ago and left no forwarding address.
Certainly before any order is made directing the production of the aforesaid' statement, the plaintiff must show in particular what efforts were made and by whom they were made to ascertain the present residence of this witness. Certainly the mere statement that the plaintiff has made “extensive efforts” is insufficient. See Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A.
Motion denied.